                 Case 2:20-cv-00832-MLP Document 12 Filed 08/13/20 Page 1 of 1



 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   GINA ROSE MITCHELL,

 9                               Plaintiff,                 Case No. C20-832-MLP

10          v.                                              ORDER GRANTING UNOPPOSED
                                                            MOTION FOR EXTENSION OF TIME
11   COMMISSIONER OF SOCIAL                                 TO FILE ANSWER
     SECURITY,
12
                                 Defendant.
13

14          Based on Defendant’s Motion for Extension of Time, and that opposing counsel has no

15   opposition, it is hereby ORDERED that the Answer due date shall be amended as follows:

16          •     Defendant shall have up to and including September 8, 2020, to file an Answer to

17                Plaintiff’s Complaint, including the certified administrative record. If the

18                Commissioner is unable to file the certified administrative record on or before that

19                date, Defendant shall file another motion for extension.

20          Dated this 13th day of August, 2020.

21
                                                            A
22                                                          MICHELLE L. PETERSON
                                                            United States Magistrate Judge
23



     ORDER GRANTING UNOPPOSED MOTION FOR
     EXTENSION OF TIME TO FILE ANSWER - 1
